Offense, the unlawful possession of mash for the manufacture of spirituous, vinous, and malt liquors capable of producing intoxication, penalty one year in the penitentiary.
No recognizance was filed in term time, as required by Art. 816, C. C. P. Instead an appeal bond was filed during term time under Art. 818, C. C. P. Under such circumstances this Court acquires no jurisdiction of this appeal and same is accordingly ordered dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 378